OPINION AND ORDER
This matter is before the Court on its own motion pursuant to SCR 3.669.
Respondent is deficient in Continuing Legal Education (CLE) requirements for educational year 1988-89 (SCR 3.665). SCR 3.669 requires an attorney who fails to meet the CLE educational requirements of SCR 3.665 be suspended from the practice of law unless he/she can show “good cause” for the deficiency. We find that good cause does not exist.
We order that respondent be suspended from the practice of law for forty-five (45) days. Further, respondent is ordered to complete his educational requirements for educational year 1988-89. Respondent shall pay the costs of the proceedings herein.
All concur.